DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 25, 2022.  
	Claims 1, 5, 8-10, 12, 14, 16, 18, and 20 are amended.  Claims 2, 11, and 17 are canceled.  Claims 21-23 are newly added.  Claims 1, 3-10, 12-16, and 18-23 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-10, 12-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 10, and 16, which are similar in scope, recite(s) the following abstract idea:
	obtaining at least one verifiable claim, from a holder of the at least one verifiable claim, associated with a device issued by at least one supplier of the device, wherein the at least one verifiable claim has one or more corresponding public attributes stored in a ledger, wherein the one or more corresponding public attributes comprise [data] of the at least one verifiable claim, obtaining the [data] from the ledger, where the ledger maps the identity to the one or more corresponding public attributes, verifying the at least one verifiable claim for the advice by verifying the signature of the at least one verifiable claim using the data obtained from the ledger, the and the identity for the at least one verifiable claim, and initiating one or more automated actions based at least in part on the verification of the last least one verifiable claim; wherein the method is performed by an inspector-verifier entity.  
	 The steps above represent an certain method of organizing human activity – a commercial interaction, because the steps are of verifying authenticity of a part.  
	This judicial exception is not integrated into a practical application because the elements listed below are no more than mere instructions to apply the exception using generic computing components.  
	Claim 1 recites the following additional elements:
	a cryptographic signature and a decentralized identity for the device, 
	a distributed ledger, with a public key
	a public key of an issuer
	cryptographic key
	at least one processing device
	at least one processing device comprises a processor coupled to a memory.
	Claim 10 recites the following additional elements:
	A computer program product, comprising a non- transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device
	a distributed ledger, with a public key
	a public key of an issuer
	cryptographic key
	Claim 16 recites the following additional elements:
	An apparatus, comprising: a memory; and at least one processing device, coupled to the memory, operative to implement the following steps:
	a distributed ledger, with a public key
	a public key of an issuer
	cryptographic key
	The elements listed above are computer elements recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  This is both alone and in combination as the elements, when combined, amount to generic computing components like a distributed ledger with a public key, a public key of an issuer, a cryptographic key, and hardware like memory and a processing device.  In combination, the distributed ledger, public key, and cryptographic key are elements of a blockchain which is a distributed ledger, and the memory and processing device are found in all computers.  So, in combination, the elements amount to running blockchain on a computer. Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to a certain method of organizing human activity – a commercial interaction.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of ledger, key, and hardware elements amount to no more than mere instructions to apply the exception using a generic computing component.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept.  Therefore, the claims are not patent eligible. 
	Per the dependent claims:
	Claims 3-9; 12-15; and 18-20 further limit the abstract idea (certain method of organizing human activity – commercial interaction), with any recitation of additional elements already analyzed in the independent claims.  
	Claims 21-23 recite the abstract idea of providing a verifiable claim from the holder to the issuer that is signed. The additional element of a "data envelope" is recited at a high level of generality and performs in its ordinary capacity, and is therefore an instruction to apply the exception using a generic computing component.  
	Therefore, claims 1, 3-10, 12-16, and 18-23 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viale et al., US PGPUB 2020/0167459 A1 ("Viale").
Per claims 1, 10, and 16, which are similar in scope, Viale teaches
Per claim 1, Viale teaches, a method in par 026: "It will be readily understood that the instant components, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the following detailed description of the embodiments of at least one of a method, apparatus, non-transitory computer readable medium and system, as represented in the attached figures, is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments."
Per claim 10, Viale teaches a computer program product, comprising a non-transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps in par 0119: "A computer program may be embodied on a computer readable medium, such as a storage medium. For example, a computer program may reside in random access memory (“RAM”), flash memory, read-only memory (“ROM”), erasable programmable read-only memory (“EPROM”), electrically erasable programmable read-only memory (“EEPROM”), registers, hard disk, a removable disk, a compact disk read-only memory (“CD-ROM”), or any other form of storage medium known in the art."  See also par 026.
Per claim 16, Viale teaches an apparatus, comprising: a memory; and at least one processing device, coupled to the memory, operative to implement the following steps in par 0135: "In computing node 800 there is a computer system/server 802, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 802 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like."  See also par 026.
	Then, per claims 1, 10, and 16, Viale teaches obtaining at least one verifiable claim, from a holder of the at least one verifiable claim associated with a device issued by at least one supplier of the device, wherein the at least one verifiable claim comprises a cryptographic signature and a decentralized identity for the device in par 053: "Uniquely, the present invention addresses these challenges by inventorying the new part into a central system, validating the new part through a traceability system, and pre-configuring the new part to be used in the target device or vehicle 100. Additionally, repair personnel must be established and verified as a trusted party. The owner (or responsible party) of the device or vehicle 100 authorizes the identified repair personnel to be a temporary user of the device or vehicle 100, and authorizes the identified repair personnel to perform the identified part(s) replacement. If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly. Before the new part is installed into the device or vehicle 100, the physical serial number of the new part is associated with an electronic security certificate. All actions regarding the replacement of the part are logged and stored immutably in a shared ledger of the blockchain network for future reference."  The repair personnel are the holders of the verifiable claim.  The verifiable claim comprises also a cryptographic signature is taught in par 069 where a consensus mechanism verifies a client signature to initiate a transaction.  
	See also in par 0114: "Finally, at block 590, group membership is included in an attribute certificate. An attribute certificate for the group indicates group characterization (e.g., external facing sensors group, vehicle(s), department(s) and/or role(s)), and references a public key certificate that includes a signature verification public key. The corresponding signature generation private key is held by the group administrator. For example, in the case of a vehicle this may be a master device management entity (e.g., an IoT entity, a CloT device, etc.) which may be controlled by a human or an artificial intelligence capability. For example, in the case of a vehicle maintenance group this may be a designated endpoint computing device which may be controlled by a human or an artificial intelligence capability. This key is used to assign the group public key that is used for encryption or key establishment. This mechanism enables the group administrator to (re-) assign values to the group public key as long as the attribute certificate (or its replacement) is currently valid and the signature verification public key has not been revoked."
	wherein the at least one verifiable claim has one or more corresponding public attributes stored in a distributed ledger, wherein the one or more corresponding public attributes comprise a public key of an issuer of the at least one verifiable claim in par 067 where data written to the blockchain (public attributes stored in a distributed ledger) is done in the format of key value pairs which are public as taught in par 067, therefore they are a public key.  See par 067: "The smart contract may write data to the blockchain in the format of key-value pairs. Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations. The smart contract code can write the output of various logic operations into the blockchain. The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified."
	obtaining the public key from the distributed ledger, wherein the distributed ledger maps the decentralized identity to the one or more corresponding public attributes in par 068 where the chaincode receives from the blockchain a hash, which is a public key because a hash is a cryptographic series of characters that is a key (equivalent teaching), and then if there is a match, there is an authorization key sent to the requested service.  The decentralized identity is the identity in the blockchain and the public attributes is the requested service.   See par 068: "The chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, a blockchain platform 212 may receive a blockchain transaction 226 to replace a part or initiate a change of driver for the vehicle 100. One function may be to request authorization for either the part replacement or the change in driver as a component authorization 228, which may be provided to one or more of the nodes 204-210."
 	verifying the at least one verifiable claim for the device by verifying (i) the cryptographic signature of the at least one verifiable claim using the public key obtained from the distributed ledger and (ii) the decentralized identity for the at least one verifiable claim in par 069: " FIG. 2B illustrates an example of a sequence diagram that depicts a consensus mechanism 250 between nodes of the blockchain in accordance with an example embodiment. Referring to FIG. 2B, the consensus mechanism may include a transaction proposal 291 sent by an application client node 260 to an endorsing peer node 281. The endorsing peer 281 may verify the client signature and execute a chaincode function to initiate the transaction. The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set). The proposal response 292 is sent back to the client 260 along with an endorsement signature, if approved. The client 260 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel. Before committal to the blockchain, each peer 281-283 may validate the transaction. For example, the peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results and authenticated the signatures against the transaction payload 293."	Client signature teaches cryptographic signature; key value versions read on the chaincode and written are public key; output and endorsements are the decentralized identity because each peer is able to validate the transaction (the identity is a part of the validation and that peers are doing it shows it is decentralized).  
	and initiating one or more automated actions based at least in part on the verification of the at least one verifiable claim in par 079: ”In response to receiving the part replacement transaction 414, the transaction is endorsed 415 and the repair personnel peer 430 replaces the specified part in the device 416 with a new part, and generates a part completion transaction 417 to the blockchain network 420 to signify the part replacement has been satisfactorily completed."  The endorsement is based at least in part on the verification of the at least one verifiable claim and the replacement of the specified part is the automated action.
	wherein the method is performed by at least one processing device of an inspector-verifier entity, wherein the at least one processing device comprises a processor coupled to a memory in par 0135 where a node is described as a computing node; in par 076 where a peer node performs the transactions; and in par 079 where a repair personnel peer performs the transaction.  See par 0135: " In computing node 800 there is a computer system/server 802, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 802 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like."  See par 076: "In this example, the blockchain user 302 connects to the network through a peer node 312. Before proceeding with any transactions, the peer node 312 retrieves the user's enrollment and transaction certificates from the certificate authority 318."  See par 079: "Once the new part and repair resources have been qualified, the blockchain network 420 generates a part replacement transaction 414 to a repair personnel peer 430. In response to receiving the part replacement transaction 414, the transaction is endorsed 415 and the repair personnel peer 430 replaces the specified part in the device 416 with a new part, and generates a part completion transaction 417 to the blockchain network 420 to signify the part replacement has been satisfactorily completed."
	Alternatively the inspector verifier is taught by the owner peer see par 077: "Referring to FIG. 4A, the system diagram 400 includes an owner peer 410, a blockchain network 420, and a repair personnel peer 430. The owner peer 410 has responsibility for the device, which is a complex device which includes a plurality of component peers 104."
	Per claim 3, Viale teaches the limitations of claim 1, above.  Viale further teaches at least one verifiable claim provides one or more of an assurance that the device is a genuine part according to one or more specifications by the manufacturer and an assurance that the device is defect free in par 053: "Uniquely, the present invention addresses these challenges by inventorying the new part into a central system, validating the new part through a traceability system, and pre-configuring the new part to be used in the target device or vehicle 100. Additionally, repair personnel must be established and verified as a trusted party. The owner (or responsible party) of the device or vehicle 100 authorizes the identified repair personnel to be a temporary user of the device or vehicle 100, and authorizes the identified repair personnel to perform the identified part(s) replacement. If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly. Before the new part is installed into the device or vehicle 100, the physical serial number of the new part is associated with an electronic security certificate. All actions regarding the replacement of the part are logged and stored immutably in a shared ledger of the blockchain network for future reference."
	Per claim 4, Viale teaches the limitations of claim 1, above.  Viale further teaches the device comprises one or more of a constituent part and a manufactured device comprising a plurality of constituent parts in par 052: "When replacing a part of a device or vehicle 100, there are different risks associated with the new part replacing the current part. The main types of risks include the new part is counterfeit and typically does not provide the same level of quality and reliability compared to the part it is replacing, and the (supposedly) new part is sold as a new part but in reality is not (for example, it may have been altered by time (in case of brakes for example), by being already used, by external conditions, etc.). Again, the quality and reliability of the part is then not what is expected. The manufacturer of the new part may be a cheating person or company manufacturing lower quality parts disguised as a known brand. A mechanic may cheat in different ways such as deliberately using a counterfeited part or use a part which is not new and pretending it is new."  See also par 051: "The device is a complex assembly or machine of inter-related parts that cooperate to control the operation of the device. In some embodiments, the device may be a vehicle of some sort including but not limited to a car, truck, motorcycle, train, ship, submarine, hovercraft, aircraft, jet, drone, or spacecraft."
	Per claims 5, 12, and 18, which are similar in scope, Viale teaches the limitations of claims 1, 10, and 16, above.  Viale further teaches the at least one verifiable claim for a given part is created by one or more of a (i) manufacturer and a (ii) supplier of the given part registering a decentralized identity for the given part with the one or more corresponding public attributes with the distributed ledger in par 047: "the following data and transactions would be stored in the blockchain: unique identifiers, parameters specific to each part (e.g., speed limit, mileage, etc . . . ), date manufactured, date installed in the vehicle, date replaced, manufacturer, unique identifier of a mechanic who replaced the part (if applicable), etc. This data may be stored within headers, data segments, or metadata of the data block. By storing transactions including vehicle start requests, part replacement requests, change vehicle owner requests (for example, temporary ownership transfers), change driver requests, add driver requests, and adjust vehicle parameters transactions, and may be stored within data blocks of a blockchain. The data and transactions that will be stored in the blockchain specific to each vehicle manufacturer may be appended to an immutable ledger through a hash-linked chain of blocks."
	Per claim 6, Viale teaches the limitations of claim 5, above.  Viale further teaches at least one verifiable claim for the given part comprises one or more of a part serial number; a part creation date; a part provisioned date; quality assurance data; warranty expiration data; and a part status in par 047: in par 047: "the following data and transactions would be stored in the blockchain: unique identifiers, parameters specific to each part (e.g., speed limit, mileage, etc . . . ), date manufactured, date installed in the vehicle, date replaced, manufacturer
	Per claims 7, 13, and 19, which are similar in scope, Viale teaches the limitations of claims 6, 12, and 18, above.  Viale further teaches the part status of the given part indicates a recalled status, and wherein one or more predefined recall policies are applied for one or more of the given part having the recalled status and a device comprising the given part having the recalled status in par 062: "Several use cases are readily apparent, such as safe replacement or repair of any of the major device part by consensus from all the other parts and with proper access control, automated management of the main functions of the vehicle (e.g. speed limit, braking system, suspension, mileage, driver identification), chaincodes or smart-contracts executed, with the proper consensus algorithm, when executing pre-defined actions on the vehicle, including transfer of ownership/drivership, change/repair of major parts or assemblies, revisions, recall campaigns, etc., and full lifecycle management of the whole vehicle or device from any of its major parts."
	Per claims 8, 14, and 20, which are similar in scope, Viale teaches the limitations of claims 1, 10, and 16, above.  Viale further teaches upon an installation of a new version of a given part in the device, a verifiable claim for a prior version of the given part is revoked; a new verifiable claim is issued for the new version of the given part; and a determination is made to determine whether one or more of: (ii) the new version of the given part is compatible with the device in par 062: "Several use cases are readily apparent, such as safe replacement or repair of any of the major device part by consensus from all the other parts and with proper access control, automated management of the main functions of the vehicle (e.g. speed limit, braking system, suspension, mileage, driver identification), chaincodes or smart-contracts executed, with the proper consensus algorithm, when executing pre-defined actions on the vehicle, including transfer of ownership/drivership, change/repair of major parts or assemblies, revisions, recall campaigns, etc., and full lifecycle management of the whole vehicle or device from any of its major parts." See also par 053, where if a part is not compatible it will not work correctly because it is a bad part: "If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly."
	Per claims 9 and 15, which are similar in scope, Viale teaches the limitations of claims 8 and 14, above.  Viale further teaches an audit log for the device records when the one or more of: (i) the one or more of the repair shop and an installer are not certified, and (ii) the new version of the given part is not compatible with the device in par 053 where all actions regarding replacement are logged and stored immutably, including repair personnel verified (so unverified is stored) and the part is a bad part is stored.  See par 053: "Uniquely, the present invention addresses these challenges by inventorying the new part into a central system, validating the new part through a traceability system, and pre-configuring the new part to be used in the target device or vehicle 100. Additionally, repair personnel must be established and verified as a trusted party. The owner (or responsible party) of the device or vehicle 100 authorizes the identified repair personnel to be a temporary user of the device or vehicle 100, and authorizes the identified repair personnel to perform the identified part(s) replacement. If a ‘bad’ part is put into the device or vehicle 100 instead of the expected part, it will not be accepted by the other parts and the device or vehicle 100 will stop functioning properly. Before the new part is installed into the device or vehicle 100, the physical serial number of the new part is associated with an electronic security certificate. All actions regarding the replacement of the part are logged and stored immutably in a shared ledger of the blockchain network for future reference."
	Therefore, claims 1, 3-10, 12-16, and 18-20 are rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viale et al., US PGPUB 2020/0167459 A1 in view of Kalibjian et al., US PGPUB 2008/0098230 A1 ("Kalibjian").
Per claims 21-23, which are similar in scope, Viale teaches the limitations of claims 1, 10, and 16, above.  Though Viale teaches verifiable claim, issuer, entity, issued claim, Viale does not teach the at least one verifiable claim is provided by the holder of the at least one verifiable claim to the issuer of the at least one verifiable claim comprises in a data envelope signed by an entity requesting the verification to establish that the entity requesting the verification is an entity that the at least one verifiable claim was issued to.
Kalibjian teaches method of trusted compliance operations.  See abstract.
	Kalibjian teaches the at least one verifiable claim is provided by the holder of the at least one verifiable claim to the issuer of the at least one verifiable claim comprises in a data envelope signed by an entity requesting the verification to establish that the entity requesting the verification is an entity that the at least one verifiable claim was issued to in pars 038-039: "At operation 440 the request handler server 130 sends the envelope containing the data to be checked-in to the trusted server 110 for processing. Referring briefly to FIG. 1, as described above the various memory partitions in trusted server 110 may be reserved for specific processes. For example, SMP 1 may be reserved to manage check-in processes. Request handler server 130 may maintain a table that tracks which processes are assigned to specific memory partitions in trusted server 110. Request handler server 130 may consult this table to determine which memory partition should receive the data envelope.
 	At operation 445 the trusted server 110 verifies the digital signature applied to the envelope in operation 430 and verifies that the user who signed it is permitted to check-in this type of data. The trusted server 110 then places the envelope within another envelope with additional information such as, e.g., current time and date information retrieved by the trusted server and signs the envelope with a signing key. This is referred to as `notarizing` in that the trusted server 110 vouches that it has authenticated a user with smart card authentication credentials who is authorized to check-in this kind of data. It also serves to validate the compliance operation. The trusted server may then perform ancillary processing operations to implement the check-in compliance operation (e.g. storing the notarized data in a database, etc.) at operation 453."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain parts teaching of Viale with the data envelope, signature teaching of Kalibjian because Kalibjian teaches that such protections can increase security for business operations and infrastructure.  See par 002.  Moreover, they may be required industry practices.  See pars 002-004.  Because one would want the parts verification to be in compliance and secure, one would be motivated to modify Viale with Kalibjian.  
	Therefore, claims 21-23 are rejected under 35 USC 103.  
Response to Remarks:
35 USC 101.
	The argument on page 10 that automating actions makes the claims patent eligible is not persuasive because the automation under a broadest reasonable interpretation could include a computer automation (a programmed rule) which is something that computers do in their ordinary capacity.  Further, an automated task may be a rule based task that one follows in performing human activity, which is how it is interpreted above.  In either interpretation, as recited by Applicant, this would not provide a practical application to a judicial exception.  Therefore, the 101 rejection is maintained. 
Prior Art Rejections
	Applicant argues that Viale in par 060 does not teach "verifiable claim… comprises a cryptographic signature."  This is not the case, but Examiner does not rely on par 060.  Instead there are many other teachings which teach what Applicant claims above.  Therefore, Viale is maintained as the primary reference for Applicant's claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689